Case 2:20-cv-01043-APG-VCF Document 4 Filed 07/07/20_ Page 1 of 8

 

 

 

 

 

 

 

RECEIVE!
——— ENTERED SEE oy
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) COUNSEL/PARTIES OF RECORD
JUN 11 29
UNITED STATES DISTRICT COURT 20
for the CLERK US DISTRICT COURT
District of NEVADA TRICT OF NEVADA DEPUTY
Division
2:20-cv-01043-APG-VCF _
)
REV. DR. STEVE JOEL MOFFETT, SR. )
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. .
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) C] Yes CJ No
please write “see attached” in the space and attach an additianal )
page with the full list of names.)
“y-
VA SOUTHERN NEVADA HEALTHCARE )
SYSTEM, SEVEN HILLS HOSPITAL, )
CULPEPPER AND ASSOCIATES SECURITY )
SERVICES, JOHN SPIVEY, DR. BLONDEL,M.D. )
DOES 1-100 )
Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

 

 

 

 

 

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

Page 1 of 7

 
Case 2:20-cv-01043-APG-VCF Document 4 Filed 07/07/20 Page 2 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

L The Parties to This Complaint

A. The Plaintiff(s)

"
il
i

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

REV DR. STEVE JOEL MOFFETT, SR.

 

8545 W. WARM SPRINGS RD. STE. A-4 #335

 

LAS VEGAS NEVADA 89113

 

City State Zip Code
CLARK

 

702-882-6175

 

MOFFETT.STEVE7@GMAIL.COM

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number

VA SOUTHERN NEVADA HEALTH CARE SYSTEM

 

6900 N. PECOS DR.

 

 

 

NORTH LAS VEGAS NV 89086
City State Zip Code

CLARK

 

1-800-791-9000

 

 

[] Individual capacity Official capacity

SEVEN HILLS HOSPITAL

 

3021 W. HORIZON RIDGE PKWY

 

 

 

 

HENDERSON NV 89052
City State Zip Code

CLARK

(702) 947-2650

 

Page 2 of 7
Case 2:20-cv-01043-APG-VCF Document 4 Filed 07/07/20 Page 3 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

E-Mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

soo Ao Dey #5
i. Basis for Jurisdiction

il

 

[_] Individual capacity [X] Official capacity

CULPEPPER AND ASSOCIATIES SECURITY SERVICES

 

 

 

 

 

1810 WATER PLACE

STE. 1801

ATLANTA GA 30339
City State Zip Code

FULTON

770.916.0060

 

 

[_] Individual capacity Official capacity

 

 

 

 

 

JOHN SPIVEY

SECURITY / POLICE OFFICER

1810 WATER PLACE STE. 180

ATLANTA GA 30339
City State Zip Code

FULTONO

770.916.0060

 

 

{| Individual capacity [7] Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

Federal officials (a Bivens claim)

[_] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

YES

 

Page 3 of 7
Case 2:20-cv-01043-APG-VCF Document 4 Filed 07/07/20 Page 4 of 8

DeFeuvaet AES

DENFENDANT LIST CONTINUED:
DR. BLONDEL, M.D.

6900 N. PECOS ROAD

LAS VEGAS, NEVADA

PHONE 1-702-791-9000

CLARK COUNTY

INDIVIDUAL CAPACITY
Case 2:20-cv-01043-APG-VCF Document 4 Filed 07/07/20 Page 5 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

U.S. CONSTITUTIONS following Ammendments 1st, 4th, Sth, 9th, 10th, and 14th Section I and
American with Disabilities Acts 1,2,3

 

D. Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

All Defendants in Concert and without Exception induce the behaviors that they punish the Plaintiff
for. 42 Years of Misdiagnosis, Maltreatment, Physical Abuse, Psychological Abuse, Finanacial Abusse
and Punishment of the Plantiff when he can not comply with behavioral norms. Unreasonalbly Search
and Sieze the Plaintiff and Interfearance with the Plaintiffs realationships Freedoms, Chattels and Real
Property. Confining Plaintiff for behaviors they induce and aggravation of Plaintiff to induce behaviors
that the themselves control and punish. Intentional Infliction of Emotional Distress of Plaintiff for 42
years. False Imprisonment of Plaintiff due to their Malpractice and Social Profiling of Plaintiff with
Anti -Afro American and Anti-Black Sentiments. THE GEORGE FLOYD SYNDROME

 

Ill. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

Plaintiff has been misdiagnosised and systematical improsoned, hospitilized and racially profiled for
over 42 years. Plaintiff was deprived of rightful medicine and then punished for not being able to
comply with rules made by an enforced by defendants. John P. Spivey attacked Plaintiff under color of
authority and SOLD to Seven Hill Hospital for profit and punishement of Plaintiff.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

CONTINUOUS FROM 1979 TO PRESENT, ATTACKED BY JOHN SPIVEY JUNE 13™ 2019
LAST ACT ON OR AROUND MAY 97 - 23rd 2020

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Page 4 of 7
Case 2:20-cv-01043-APG-VCF Document 4 Filed 07/07/20 Page 6 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
—

 

SECURITY / POLICE OFFICERS HARRASSED, HIT, SLAMMED PLAINTIFF AGAINST THE
WALL, HIT PLAINTIFF IN THE NECK, BACK, NOCKED PLAINTIFF TO FLOOR, FELT ON
PLAINTIFF GENITALS, PLACE PLAINTIFF HAND ON THEIR GENITALS, LAUGHED AT,
JEERED, ASSUALTED, SEXUALLY ASSAULTED PLAINTIFF AND FALSELY IMPRISONED
PLAINTIFF. ALSO THEY OPENED EVIDENCE PLAINTIFF MAIL TO US ATTORNEY
GENERAL WILLIAM BARR AND THERE IS A CASE NUMBER.

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

PLAINTIFF WAS INJURED BY JOHN SPIVEY AND REINJURED BACK, NECK, AND RIGHT KNEE
AND PHOTO AND MRI AND X-RAYS CONFORM THESE INJURIES. PLAINTIFF HAS SEVERE PAIN
CAUSING PAIN M.D. SPECIALIST TO PRESCRIBE OXYCONDIN AND OTHER PAIN KILLERS AND
SURGICAL PROCEDURES ARE IMMENENT AS PER SURGEON DR. SWARTZ, M.D. STILL IN
TREATMENT INTERRUPTED BY COVOID 19 NATIONAL AND STATE EMERGENCIES.

 

V. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Page 5 of 7
Case 2:20-cv-01043-APG-VCF Document 4 Filed 07/07/20 Page 7 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
———

$1,505,000 USD COMPENSATION FOR 42 YEARS OF MISDIAGNOSIS AND HARASSMENT.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

 

 

Date of signing: 06/09/2020
me =
Signature of Plaintiff fi: Ac 0

 

Printed Name of Plaintiff © REV. DR. STEVE JOEL MOFFETT, SR. (PRO SE)

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

 

 

 

Page 6 of 7
Case 2:20-cv-01043-APG-VCF Document 4 Filed 07/07/20 Page 8 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number

E-mail Address

 

 

Page 7 of 7
